PARKER J.
The appellant presents for review a judgment entered on a dismissal of the complaint at the close of plaintiff’s case. This determination of the court seems to have been required by the decision of the court of appeals in this action on review of a former judgment rendered in favor of the plaintiff. 129 N. Y. 656, 29 N. E. Rep. 833. The plaintiff has produced five additional witnesses on this trial, and proved several facts not in evidence on the former hearing, but the matters now for the first time proven are not of such a character as entitle the plaintiff to go to the jury under the construction which has been given to the contract. The judgment should be affirmed, with costs. All concur.